"Men must turn square corners when they deal with the Government." Rock Island, A.  L.R. Co. v. United States,254 U.S. 141, 143, 41 S. Ct. 55, 65 L. Ed. 188. The rule that taxing statutes are construed most strongly against the government, and in favor of the citizen (Gould v. Gould, 245 U.S. 151, 38 S. Ct. 53, 62 L. Ed. 211; Magruder v. Hospelhorn, 173 Md. 62,194 A. 839), no longer receives even lip service. Courts properly are alert to enforce laws for collection of taxes and prevention of tax evasion. Nevertheless taxpayers have rights. The fair meaning of words ought not to be distorted, decisions of long standing ignored, and disputed questions of fact decided on demurrer, in order to shrink a remedial statute, stretch a subsequent exception, and thereby enable the government to retain money improperly and illegally collected. *Page 395 
(a) It may be that plaintiff in fact agreed upon the alleged assessment and thereby waived notice and acquiesced. MonticelloCo. v. Baltimore City, 90 Md. 416, 433, 45 A. 210; AlleganyCounty Commissioners v. Union Mining Co., 61 Md. 545, 556. But the declaration alleges, and the demurrer admits, that plaintiff did not so agree. If the houses were in fact substantially completed on October 1, 1943, they could still be assessed, as new and escaped property, for 1944. Art. 81, secs. 29, 34, 151.
It is not shown that the alleged assessment was "made on October 27, 1943." Plaintiff received notice, dated October 27, 1943, "that you have been assessed;" whether on or how long before October 27th is not shown. As plaintiff had received no notice of a proposed assessment, and the alleged assessment may have been made more than thirty days before October 27, 1943, plaintiff could not rely upon appeal from the assessment. It could only have applied to the county commissioners to abate the void assessment and appealed from refusal to abate. Wannenwetchv. City of Baltimore, 115 Md. 446, 450-453, 81 A. 3.
(b) Long ago and repeatedly this court has held that an assessment without previous notice is not merely erroneous but void — not an assessment at all. Wannenwetch v. City ofBaltimore, supra, and cases cited. The statute (Art. 81, sec. 24) requires previous notice of a proposed assessment;subsequent notice of a "tentative" assessment, with an invitation to be heard, is not sufficient. County Comr's ofAllegany County v. New York Mining Co., 76 Md. 549, 556-558, 25 A. 864 (opinion by Judge Alvey); cf. Meyers v. County Com'rs ofBaltimore County, 83 Md. 385, 392-394, 35 A. 144, 34 L.R.A. 309, 55 Am. St. Rep. 349.
(c) Art. 81, § 162 originated (as section 153) in the general tax revision Act of 1929. The federal income tax had then made generally known the difference between the Maryland and the federal rules as to tax refunds. This section was remedial legislation, intended to broaden the Acts of 1807 and 1852 (Art.25, § 11, *Page 396 
repealed in 1941), and give the taxpayer "a direct and simple method of relief" in respect of "assessment errors." Mayor andCity Council of Baltimore v. Home Credit Co., 165 Md. 57, 65-66, 166 A. 604, 167 A. 552; Tidewater Oil Co. v. County Com'rs ofAnne Arundel County, 168 Md. 495, 499, 501, 178 A. 221. Taxes "erroneously paid" are taxes paid on an erroneous amount, "more than was properly * * * chargeable or collectible," including payments based on "assessment errors." "Erroneously or mistakenly" paid is not mere tautology for "mistakenly." Narrowly construed, this legislation amounts to a trick to tease taxpayers with an illusory remedy, which narrows the Acts of 1807 and 1852 and embalms in statute form the Maryland rule as to "voluntary" payments. Comparison with section 162A, which originated in 1941, throws no light on the construction of section 162, which originated in 1929.
(d) The proviso in section 162 (added in 1935, amended in 1937, 1941 and 1943) carved out of this section a large part of its original content. The proviso is, however, applicable only to an "erroneous or excessive" assessment, which "has become final and has not been modified on appeal" — not to a void assessment, which was made without notice, was not an assessment at all and could not have been "modified on appeal."
Judge Collins authorizes me to say that he concurs in this dissent.